Per Curiam.

If a court of common pleas refuses, without sufficient grounds, to annex their seal to a bill of exceptions, it is a contempt for which this court will award compulsory process. But it appears here, from the affidavit on the part of the defendants, that the bill of exceptions which was tendered was untrue, and, as the party making the application has not denied the correctness of the statement, he must be considered as having consented to it. This undoubtedly was sufficient cause for refusal.
Motion denied with costs to the judges for opposing it.